Exhibit 10.5

 

 

 

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT AND TERMS FOR U.S. RECIPIENTS

 

 

 

Name: Sanjay Mehta

Employee ID: 748893

Supervisor: Mark Jagiela

In granting restricted stock units, Teradyne, Inc. (“Teradyne”) seeks to provide
employees of Teradyne and its subsidiaries with incentive to help drive
Teradyne’s future success and to share in the economic benefits of that success.
We all look forward to your contributions to that effort.

You have been granted a restricted stock unit award consisting of the right to
receive up to 22,569 shares of Teradyne common stock. This grant was approved
effective May 1, 2019 (the “Effective Date”).

This award is subject to the Restricted Stock Unit Terms for U.S. Recipients
attached hereto and the terms of the Teradyne, Inc. 2006 Equity and Cash
Compensation Incentive Plan (the “Plan”). The shares covered by this award will
be delivered over time as described in and subject to the vesting conditions of
the Restricted Stock Unit Terms for U.S. Recipients.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site:

http://cms.corp.teradyne.com/insite/FunctionsGroups/GeneralAdministrative/HumanResources/GLOBALPOLICY/EquityCompensationOptionsRSU%E2%80%99s/index.htm.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to the HR Service Center, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-3041.

 

TERADYNE, INC LOGO [g717687g0501083358214.jpg]

Charles J. Gray

V.P., General Counsel and Secretary

(2019 RSU)

Grant #

 

1



--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK UNIT TERMS FOR U.S. RECIPIENTS

 

  1.

Award Grant, Vesting and Transfer

(a) Award Grant. Teradyne, Inc. hereby grants to the recipient an award (this
“Award”) of restricted stock units (the “RSUs”) under the Teradyne, Inc. 2006
Equity and Cash Compensation Incentive Plan (the “Plan”). The RSUs represent the
right of the recipient to receive that number of shares of Teradyne common stock
set forth in the Notice of Restricted Stock Unit Grant and Terms for U.S.
Recipients (the “Notice of Grant”) attached hereto upon satisfaction of the
terms set forth in these Restricted Stock Unit Terms for U.S. Recipients (this
“Agreement”). This Award is governed by and subject to the terms of the Plan,
the Notice of Grant and this Agreement.

Capitalized terms used but not otherwise defined herein will have the meaning
set forth in the Notice of Grant or the Plan. In the event of any
inconsistencies or differences between the Plan and this Agreement, the Plan
shall prevail. The terms governing this Award are intended to comply with all
applicable laws and regulations.

(b) This Award vests yearly on the anniversary of the Effective Date. None of
the RSUs subject to this Award will be vested on the Effective Date. Except as
provided in (c) below, 50% of the RSUs granted will vest on the first and second
anniversaries of the Effective Date. The Committee shall have the right to
accelerate the date that any installment of this Award becomes vested,
including, but not limited, to events such as disability, death or upon the
acquisition of control of Teradyne by another entity.

(c) This Award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. This Award will
not vest after the recipient’s employment or other business relationship ends,
regardless of the reason, provided, however, that if the recipient’s employment
or other business relationship with Teradyne or, if different, the recipient’s
employer (the “Employer”) or any of the other Subsidiaries of Teradyne ends on
account of permanent disability or death, the unvested portion of this Award
which would have vested under the applicable rule stated in (b) above shall
automatically become vested in full on the date of his or her termination of
employment or business relationship on account of permanent disability or death.

The recipient’s employment or other business relationship shall be considered as
continuing uninterrupted during any bona fide leave of absence (such as those
attributable to illness or military obligations) provided that the period of
such leave does not exceed 90 days or, in the case of an employee, if longer,
any period during which the employee’s right to reemployment is guaranteed by
statute. A bona fide leave of absence with the written approval of the Committee
shall not be considered an interruption of employment or other business
relationship, provided that such written approval contractually obligates
Teradyne, the Employer or any other Subsidiary of Teradyne to continue the
recipient’s employment or other business relationship after the approved period
of absence.

(d) No rights as stockholder; Issuance. The recipient shall not have any rights
as a stockholder in, to or with respect to any shares which may be covered by
this Award (including but not limited to the right to vote or to receive
dividends) until this Award is settled by issuance of shares to the recipient.
All shares issued in respect of this Award will be transferred or issued to the
recipient (or his or her estate, in the event of his or her death) as soon as is
practicable after the date the RSUs vest but, in any event, within 21⁄2 months
following the calendar year in which the RSUs become vested (or any earlier
date, after vesting, as required to avoid characterization as non-qualified
deferred compensation under Section 409A of the Code). Teradyne will not be
required to transfer or issue any shares upon vesting of the RSUs until
arrangements satisfactory to it have been made by the recipient to address any
Tax-Related Items (as defined in Section 4 below) which might arise by reason of
the vesting of the RSUs and/or transfer or issuance of shares.

(e) This Award may not be assigned or transferred. Other than as provided in
Section 11(a) of the Plan, this Award is not assignable or transferable (except
by will or the laws of descent and distribution).

2. Capital Changes and Business Succession. Section 3(c) of the Plan contains
provisions for adjusting (or substituting) the number and class of securities,
vesting schedule and other terms of outstanding stock-based awards granted under
the Plan if a recapitalization, stock split, merger, or other specified event
occurs and the Committee determines that an adjustment (or substitution) is
appropriate. In that event, the recipient of this Award will be notified of the
adjustment (or substitution), if any, to this Award.

 

2



--------------------------------------------------------------------------------

3. Employment or Business Relationship. This Award and the recipient’s
participation in the Plan shall not create any right of continued employment or
business relationship or be interpreted as forming or amending an employment
contract or business relationship with Teradyne or its Subsidiaries, and does
not affect the right of the recipient, Teradyne or the Employer to terminate the
recipient’s employment or a business relationship at any time.

4. Tax Obligations.

(a) Responsibility for Taxes. The recipient acknowledges that, regardless of any
action taken by Teradyne or the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the recipient’s participation in the Plan and
legally applicable to the recipient (“Tax-Related Items”), is and remains the
recipient’s responsibility and may exceed the amount actually withheld by
Teradyne or the Employer. The recipient further acknowledges that Teradyne
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of this Award to
reduce or eliminate the recipient’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the recipient is subject to Tax-Related
Items in more than one jurisdiction, the recipient acknowledges that Teradyne
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b) Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the recipient agrees to make adequate arrangements satisfactory to
Teradyne and/or the Employer to satisfy all Tax-Related Items. The recipient
authorizes Teradyne and/or the Employer, or their respective agents, to satisfy
any applicable withholding obligations with regard to all Tax-Related Items by
withholding in shares to be issued upon settlement of the RSUs; provided,
however, that the number of shares withheld will be determined using rates that
do not exceed the maximum statutory tax rates for the jurisdiction(s) applicable
to the recipient. For tax purposes, the recipient is deemed to have been issued
the full number of shares subject to the vested RSUs, notwithstanding that a
number of the shares are held back solely for the purpose of paying the
Tax-Related Items. Alternatively, a recipient may elect to satisfy his or her
obligations for Tax-Related Items by delivery of cash or check to Teradyne or
the Employer. In the event that withholding in shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences and the recipient does not satisfy his or her obligations for
Tax-Related Items by delivery of cash or check, the recipient (1) authorizes and
directs Teradyne and any brokerage firm determined acceptable to Teradyne to
sell on the recipient’s behalf a whole number of shares from those shares
issuable to the recipient as Teradyne determines to be appropriate to generate
cash proceeds sufficient to satisfy any applicable withholding obligation for
Tax-Related Items; (2) authorizes Teradyne or the Employer to withhold the
Tax-Related Items from the recipient’s wages or other compensation; and
(3) agrees, upon request from Teradyne or the Employer, to make a cash payment
in an amount equal to the withholding obligations for any Tax-Related Items.
Teradyne may refuse to issue or deliver the shares or the proceeds of the sale
of shares if the recipient fails to comply with his or her obligations in
connection with the Tax-Related Items.

5. Compliance with Laws. Shares to be issued under this Award are currently
registered under the United States Securities Act of 1933, as amended. If such
registration is not in effect at the time of vesting, the recipient will be
required to represent to Teradyne that he or she is acquiring such shares as an
investment and not with a view to the sale of those shares. Notwithstanding any
other provision of the Plan or the Agreement, unless there is an available
exemption from any registration, qualification or other legal requirement
applicable to the shares of common stock, Teradyne shall not be required to
deliver any shares of common stock issuable upon settlement of the RSUs prior to
the completion of any registration or qualification of the shares under any
local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the United States Securities and Exchange Commission
(“SEC”) or of any other governmental regulatory body, or prior to obtaining any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval Teradyne
shall, in its absolute discretion, deem necessary or advisable. The recipient
understands that Teradyne is under no obligation to register or qualify the
shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares. Further, the recipient agrees that Teradyne shall have unilateral
authority to amend the Plan and the Agreement without the recipient’s consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares.

6. Code Section 409A. This Award is intended to be exempt from the application
of Section 409A of the Code, and any ambiguities herein will be interpreted to
so comply. Teradyne reserves the right, to the extent Teradyne deems necessary
or advisable in its sole discretion, to amend or modify the terms of this Award
(or the Plan) or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take other

 

3



--------------------------------------------------------------------------------

actions, including any amendments or actions that would result in a reduction to
the benefit payable under this Award, in each case, without the consent of the
recipient of the Award, as may be necessary to ensure that all vesting or
settlement provided under this Award are made in a manner that complies with
Section 409A of the Code or to mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
the Code if compliance is not practical; provided, however, that nothing in this
Section 6 creates an obligation on the part of Teradyne to modify the terms of
this Award or the Plan. In that light, Teradyne makes no representation that the
terms of this Award will comply with Section 409A of the Code or that the
settlement of this Award will not be subject to taxes, interest and penalties or
other adverse tax consequences under Section 409A of the Code. In no event
whatsoever shall Teradyne or any of its affiliates be liable to the recipient of
this Award or any other party for any additional tax, interest, penalties or
other liability that may be imposed on the recipient of this Award by
Section 409A of the Code or for any action taken by Teradyne with respect
thereto.

7. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law provisions, as provided in the Plan. For
purposes of litigating any dispute that arises under this Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Massachusetts, agree that such litigation shall be conducted in
the courts of Middlesex County, or the federal courts for the United States for
the District of Massachusetts, where this grant is made and/or to be performed.

8. Electronic Delivery and Acceptance. Teradyne may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Teradyne or a
third party designated by Teradyne.

9. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

10. Imposition of Other Requirements. Teradyne reserves the right to impose
other requirements on the recipient’s participation in the Plan, on the RSUs and
on any shares of common stock acquired under the Plan, to the extent Teradyne
determines it is necessary or advisable for legal or administrative reasons, and
to require the recipient to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

11. Waiver. The recipient acknowledges that a waiver by Teradyne of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
recipient or any other recipient.

12. No Advice Regarding Grant. Teradyne is not providing any tax, legal or
financial advice, nor is Teradyne making any recommendations regarding the
recipient’s participation in the Plan, or the recipient’s acquisition or sale of
the underlying shares of common stock. The recipient should consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

13. Insider Trading Restrictions/Market Abuse Laws. The recipient acknowledges
that, depending on the recipient’s or his or her broker’s country of residence
or where the shares of common stock are listed, the recipient may be subject to
insider trading restrictions and/or market abuse laws which may affect the
recipient’s ability to accept, acquire, sell or otherwise dispose of shares of
common stock, rights to shares of common stock (e.g., RSUs) or rights linked to
the value of shares of common stock under the Plan during such times the
recipient is considered to have “inside information” regarding Teradyne (as
defined by the laws or regulations in the recipient’s country). The recipient is
responsible for ensuring compliance with any restrictions and should consult his
or her personal legal advisor on this matter.

14. Recoupment. The recipient agrees that the RSUs and any financial gain
realized by the recipient through settlement of the RSUs or sale of any shares
of common stock acquired shall be subject to forfeiture and/or repayment to the
Company to the extent required to comply with any applicable laws or the rules
and regulations of the securities exchange or inter-dealer quotation system on
which the shares of common stock are listed or quoted, including, without
limitation, pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

 

4